Citation Nr: 0834377	
Decision Date: 10/07/08    Archive Date: 10/16/08

DOCKET NO.  04-42 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L.M. Barnard, Senior Counsel




INTRODUCTION

The veteran served on active duty from May 1969 to December 
1970.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a July 2003 Department of Veterans' Affairs (VA) 
Regional Office (RO) rating action that denied entitlement to 
the benefit sought.


FINDING OF FACT

The veteran has PTSD which is related to his period of 
service.


CONCLUSION OF LAW

PTSD was incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110, 5013(a), 5103A, 5107 (West 2002 & 2007); 38 C.F.R. 
§ 3.159, 3.303, 3.304(f) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; and to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  For claims pending 
before VA on or after May 30, 2008, 38 C.F.R. 3.159 was 
recently amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession 
that might substantiate the claim.  See 73 FR 23353 (Apr. 30, 
2008).  The U.S. Court of Appeals for Veterans Claims has 
held that VCAA notice should be provided to a claimant before 
the initial RO decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  However, if VCAA notice is provided 
after the initial decision, such a timing error can be cured 
by subsequent readjudication of the claim, as in a Statement 
of the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

In May 2003 and February 2005, the RO sent the veteran 
letters informing him of the types of evidence needed to 
substantiate his claim and its duty to assist him in 
substantiating his claims under the VCAA.  These letters 
informed the veteran that VA would assist him in obtaining 
evidence necessary to support his claim, such as records in 
the custody of a Federal department or agency, including VA, 
the service department, the Social Security Administration, 
and other pertinent agencies.  He was advised that it was his 
responsibility to send medical records showing he has a 
current disability as well as records showing a relationship 
between his claimed disabilities and service, or to provide a 
properly executed release so that VA could request the 
records for him.  

The Board finds that the content of these letters provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  He was advised of his opportunities to 
submit additional evidence.  Subsequently, a September 2003 
SOC and July and December 2004 and a February 2007 SSOCs each 
provided him with yet an additional 60 days to submit more 
evidence.  Thus, the Board finds that the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claims.  In addition, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices. 

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, supra, requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision.  
Because this claim is being granted, the RO will address the 
issues of the disability rating and the effective date of the 
award.


II.  Applicable laws and regulations and factual analysis

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995); aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.  Under § 3.303(b), 
an alternative method of establishing the second and/or third 
Caluza element is through a demonstration of continuity of 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488 
(1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of postservice continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances lay evidence of a nexus between the present 
disability and the postservice symptomatology.  Savage, 10 
Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay 
evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

Significant in case law is that lay persons are not competent 
to opine as to medical etiology or to render medical 
opinions.  See Grover v. West, 12 Vet. App. 109, 112 (1999); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay testimony 
is competent, however, to establish that observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person may provide eyewitness account of 
medical symptoms).  The Court of Appeals for Veterans Claims 
(CAVC) has emphasized that "symptoms, not treatment, are the 
essence of any evidence of continuity of symptomatology."  
Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 
Vet. App. 16, 19 (1991)).  Once evidence is determined to be 
competent, the Board must determine whether such evidence is 
also credible.  See Layno, supra (distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.")).  Barr v. 
Nicholson, 20 Vet. App. 528 (2007).

According to the applicable regulation, service connection 
for PTSD requires medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a); a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the veteran was a prisoner-of-war 
under the provisions of 38 C.F.R. § 3.1(y) and the claimed 
stressor is related to that prisoner-of-war experience, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2007).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

The veteran had served in Vietnam from January 16 to December 
9, 1970.  His DD-214 noted that he had served with the 1st 
Air Cavalry Division.  His military specialty was noted to be 
aircraft maintenance.  He received the Air Medal, the Vietnam 
Service Medal, and the Vietnam Campaign Medal.  There was no 
indication that he had received any combat badges or awards.  
There was also no indication in the service medical records 
that he had received any combat injuries.

The veteran has submitted various statements about his in-
service stressors.  He stated that he was really only engaged 
in helicopter maintenance for the first month that he was 
stationed in Vietnam; after that, he flew on various missions 
aboard Light Observation Helicopters (LOH), whose mission it 
was to observe the enemy.  He stated that on one occasion he 
had been aboard a helicopter that responded to the scene 
where another LOH had crashed and was surrounded by the 
enemy.  A friend of his had been shot in the back of the 
neck.  He was paralyzed and died before he could be 
evacuated.  He also noted that there were three separate 
occasions when he had switched mission with others; all three 
were either killed or wounded.  He also noted that one of the 
helicopters he had been on was shot down by a mountain; the 
pilot and the co-pilot were able to jump out, but he was 
caught in the helicopter as it slid down the hill towards a 
cliff.  Only two trees stopped the helicopter from sliding 
over the cliff and killing him.  The veteran's statement 
concerning these stressors was accompanied by photographs of 
a downed LOH.  Based upon these statements, the RO noted in 
2006 that the "veteran served in Vietnam from 1-16-70/12-9-
70 as a helicopter crew chief and was assigned to the 1st Air 
Cavalry.  His claimed combat experiences are conceded as 
valid PTSD stressors for VA purposes."  See also SSOC dated 
in February 2007.  The Board sees no reason in the record to 
disagree with this concession; as a consequence, the Board 
concludes that the veteran's stressors are verified.

The question in this case revolves around whether the veteran 
has a confirmed diagnosis of PTSD that has been related to 
his verified stressors.  However, he failed, without good 
cause, to report for three scheduled VA examinations.  The 
evidence of record does include a May 2004 letter from his 
treating psychologist at the Vet Center.  During this 
treatment, the veteran recounted the same stressors as noted 
above.  He was taking prescribed medications for depression 
and chronic insomnia.  He had nightmares two to four times a 
week.  Hypervigilance, an exaggerated startle response, and 
intrusive thoughts were reported.  He avoided reminders of 
the war and he tended to withdraw and isolate himself.  He 
was diagnosed with PTSD and major depressive disorder.

The veteran also submitted VA treatment records.  These 
included two rather extensive examinations, conducted in 
October and November 2004.  Both treatment notes included his 
reports of his in-service stressors, which were consistent 
with previous statements.  In October, he expressed a great 
deal of guilt over not having died in the crashes and 
incidents that had killed comrades who had switched missions 
with him.  He had nightmares two to four times a week, with 
some trouble falling asleep due to hypervigilance, waking due 
to dreams, or being startled by minor noises.  He reported 
having severe panic attacks and periodic intrusive thoughts, 
which were usually triggered by environmental cues.  He 
avoided reminders of the war and crowds.  He avoided making 
friends because he had trust and intimacy issues.  His Axis I 
diagnoses were PTSD and major depression (trauma-related).  
In November, he reported recurrent and intrusive, distressing 
recollections of the war, which occurred almost daily.  These 
thoughts interfered with his daily activities.  While his 
nightmares had decreased in frequency, due to his use of 
medication, they were often intense enough to awaken him.  He 
described having flashbacks to Vietnam whenever he 
experienced cues that reminded him of the war.  He had 
trouble with anger and tried to avoid all reminders of the 
war.  He had no friends and avoided social activities.  He 
described having trouble recalling events in Vietnam and 
could not remember any names of those he served with.  He had 
decreased interest in activities and was isolated.  He was 
detached from others and his wife confirmed his restricted 
range of affect.  He and his wife referred to his anger 
issues, his irritability, and his trouble concentrating.  His 
wife also confirmed his startle response.  The examiner 
stated that the "results of this structured clinical 
interview reveal that [the veteran] more than meets criteria 
for the diagnosis of Post Traumatic Stress Disorder.  In fact 
he has virtually all of the symptoms of the disorder, and 
most of his symptoms are severe.  He has had this condition 
for 30 some years so it is chronic."

Based upon this evidence of record, the Board concludes that 
the veteran has a confirmed diagnosis of PTSD that has been 
related to his verified in-service stressors.  Therefore, 
after resolving all reasonable doubt in the veteran's favor, 
it is found that the preponderance of the evidence supports 
the veteran's claim for service connection for PTSD.


ORDER

Entitlement to service connection for PTSD is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


